Title: To Thomas Jefferson from Henry Dearborn, 1 September 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            
              Sir
            
            Washington Septr. 1t. 1803
          
          Finding it necessary to remove my family from this place for the recovery of thier health, I have concluded to retire about twenty miles into the country, for two or three weeks, and as billious complaints are becoming prevalent in the City, & will probably increase until Octobr. permitt me to advise you not to return until the first of Octobr; your present situation being a high & healthy one, you will be the more likely to be effected by the change.—
          with sentiments of respectfull esteem, I am Sir Yours.
          
            H Dearborn
            
          
        